t c memo united_states tax_court robert manashi and nahrin manashi petitioners v commissioner of internal revenue respondent docket no filed date robert manashi and nahrin manashi pro sese joseph e nagy for respondent memorandum findings_of_fact and opinion gale judge respondent determined that petitioners failed to report their distributive shares of income from an s_corporation in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for taxable years and respectively these and certain other adjustments resulted in deficiencies in petitioners’ and federal_income_tax of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent also determined penalties pursuant to sec_6662 a of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively after concessions the only issue that remains for decision is whether the notices of deficiency issued by respondent for taxable years and were timely findings_of_fact some of the facts have been stipulated and are so found petitioners resided in california when they filed their petition 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar 2respondent has conceded that his determinations of unreported income for and were overstated by dollar_figure and dollar_figure respectively petitioners concede that subject_to the foregoing adjustments they had unreported income for the years at issue in the amounts respondent determined the parties have stipulated that the sec_6662 penalty shall apply to of any underpayment resulting from the unreported income for each year at issue that petitioners have conceded petitioners have not specifically addressed in their petition in their pretrial memorandum or at trial respondent’s disallowance of dollar_figure of a casualty_loss deduction they claimed for we therefore deem petitioners to have conceded this issue see rule b 3the parties agree and we concur that the notice_of_deficiency for was timely insofar as an assessment for that year is concerned during the years at issue petitioner robert manashi owned of the stock of an s_corporation flight vehicles consulting inc fvc petitioners filed timely joint form sec_1040 u s individual_income_tax_return and mr manashi filed on fvc’s behalf as its president forms 1120s u s income_tax return for an s_corporation for and petitioners maintained three bank accounts during and a business account at wells fargo bank a personal account at union bank of california and a personal account at bank of america mr manashi deposited gross_receipts from fvc’s operations into all three accounts petitioners gave their accountant who prepared the aforementioned returns the bank statements from all three accounts but the accountant reported on fvc’s returns only the gross_receipts reflected in the deposits to the business account omitting the gross_receipts reflected in the deposits to the two personal accounts fvc reported gross_receipts or sales on line 1c of the forms 1120s that it filed for and of dollar_figure dollar_figure and dollar_figure and ordinary business income loss of dollar_figure dollar_figure and dollar_figure respectively for those same years petitioners reported the foregoing income loss amounts on schedules e supplemental income and loss as coming from fvc identifying it as an 4petitioners also filed a form 1040x amended u s individual_income_tax_return for s_corporation and providing its employer_identification_number the parties now agree that the gross_receipts reported on fvc’s and returns were understated by dollar_figure dollar_figure and dollar_figure respectively and that identical amounts were omitted from the income petitioners reported as schedule e income from fvc on their and returns the parties have further stipulated that these amounts omitted from petitioners’ and returns exceed of the gross_income reported on those returns during respondent’s examination of petitioners’ returns for the years at issue he issued subpoenas for petitioners’ bank records petitioners moved to quash those subpoenas and now concede that as a result the applicable_period of limitations within which respondent was required to issue any notice_of_deficiency was extended by days see sec_7609 respondent issued notices of deficiency to petitioners for the years at issue and petitioners timely petitioned for redetermination of the deficiencies opinion in general a notice_of_deficiency must be mailed within three years of the date the return is filed sec_6213 sec_6501 sec_6503 but the commissioner has six years to mail the notice if the gross_income omitted from the return exceed sec_25 of the amount of gross_income reported on the return sec_6501 however under former sec_6501 ii the omitted income for 5former sec_6501 applicable for the years at issue except as noted below states as follows ii in determining the amount omitted from gross_income there shall not be taken into account any amount which is omitted from gross_income stated in the return if such amount is disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item former sec_6501 redesignated from former sec_6501 see hiring incentives to restore employment act pub_l_no sec_513 sec_124 stat pincite was redesignated sec_6501 and amended by the surface transportation and veterans health care choice improvement act of act pub_l_no sec stat pincite to insert the parenthetical text below into clause iii as so redesignated iii in determining the amount omitted from gross_income other than in the case of an overstatement of unrecovered cost or other basis there shall not be taken into account any amount which is omitted from gross_income stated in the return if such amount is disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item sec_6501 was made effective for returns filed after date as well as for returns filed on or before that date if on that date the period for assessment under sec_6501 determined without regard to amendments made by sec of the act remained open act sec b stat pincite consequently sec_6501 could be interpreted to apply to one or more of the years at issue however since the newly added parenthetical--concerning overstatements of basis--has no bearing on the issues in this case we find it unnecessary to decide whether current sec_6501 rather than former sec_6501 applies to one or more of the years at issue in either case the result would be the same for convenience we will refer to former sec continued purposes of this calculation does not include the amount of any omitted income insofar as the taxpayer discloses the omitted amount in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item the parties agree that the notices of deficiency for and were not mailed within three years of the returns’ filing dates but were mailed within six years of the filings once the tolling of the limitations periods on account of petitioners’ attempt to quash respondent’s subpoenas is taken into account they also agree that the amounts omitted from gross_income on petitioners’ returns for the foregoing years exceeded of the gross_income reported on those returns the issue for decision is whether petitioners adequately disclosed the omitted income for each year within the meaning of sec_6501 petitioners bear the burden of showing that their disclosures were adequate see 64_tc_460 whether disclosure is adequate for purposes of sec_6501 is a factual question 90_tc_702 the disclosure generally must appear on the face of the return or a statement attached to the return and be apparent to the elusive ‘reasonable man’ univ country continued e b ii as the applicable_provision for all years at issue club inc v commissioner t c pincite see also hines v commissioner tcmemo_1989_17 aff’d 893_f2d_1330 3d cir in certain circumstances when a taxpayer’s individual return references another return the other return must be examined in determining the adequacy of the disclosure for example when the individual return includes a reference to an s_corporation in which the taxpayers hold interests the corporate information_return on form 1120-s must be considered along with taxpayers’ individual returns in resolving the issue of adequate_disclosure 398_f2d_132 8th cir see also 144_tc_161 in determining whether adequate_disclosure has been made under sec_6501 we examine whether the return offered a clue regarding the existence nature and amount of the omitted income quick tr v commissioner 54_tc_1336 aff’d 444_f2d_90 8th cir for a disclosure to be adequate it must be sufficiently detailed to alert the commissioner and his agents as to the nature of the transaction so that the decision as to whether to select the return for audit may be a reasonably informed one 88_tc_1020 see also heckman v commissioner tcmemo_2014_131 at aff’d 788_f3d_845 8th cir petitioners make two arguments in support of their position that there was adequate_disclosure of fvc’s gross_receipts income omitted from their and returns so that the omitted income would not be taken into account in determining whether their income omissions exceeded of the gross_income reported first relying on benderoff petitioners contend that we must consider fvc’s forms 1120s for and in determining whether the disclosure was adequate we agree with petitioners that it is appropriate to consider fvc’s returns as petitioners fully identified fvc as an s_corporation in which mr manashi held an interest on their individual returns however our agreement with petitioners stops there petitioners contend that adequate_disclosure occurred by virtue of the fact that fvc reported some amount of gross_receipts on its returns for each year in petitioners’ view respondent through internal data would have had knowledge of the amounts deposited into petitioners’ bank accounts and could have discovered that gross_receipts were erroneously reported for each year petitioners are mistaken simply put reporting some amount of gross_receipts offers no clue that other gross_receipts have been omitted nothing on fvc’s form_1120s for each year reasonably alerted respondent that gross_receipts had been underreported the clue must be on the face of the return respondent is not required to undertake further examination absent a clue that would inform a reasonable person second petitioners argue that forms were filed with respondent by the banks at which they maintained their personal and business accounts and those forms should have alerted respondent to the omitted income amounts on account of the significant discrepancies between fvc’s reported gross_receipts and the amounts deposited into those accounts for each year alternatively petitioners contend that fvc’s clients filed forms with respect to the payments those clients made to fvc and that those forms should have similarly alerted respondent to the omitted income there are no forms issued by petitioners’ banks or fvc’s clients in the record and certainly none attached to the returns filed by either petitioners or fvc thus any information from forms if they were in fact filed would not have been disclosed in the return or in a statement attached to the return as required by sec_6501 thus petitioners’ second argument is also unavailing we therefore hold that the six-year period of limitations provided in sec_6501 applies with respect to respondent’s assessments of deficiencies for petitioners’ and taxable years and that as a result the notices of deficiency for those years were timely to reflect the parties’ concessions decision will be entered under rule
